Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered April 21, 2006, convicting him of attempted robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not voluntarily entered because he was initially promised a lesser period of postrelease supervision during his plea allocution than he actually received at sentencing is unpreserved for appellate review since he did not move to withdraw his plea on this ground (see People v Castillo-Cordero, 54 AD3d 1054, 1054-1055 [2008]; People v Gregory, 16 AD3d 597 [2005]; People v Redcross, 13 AD3d 559 [2004]), and we decline to review it in the exercise of our interest of justice jurisdiction. Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ, concur.